AMENDMENT TO THE ADVISORS SERIES TRUST TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT dated as of the 10th day of December, 2009, to the Transfer Agent Servicing Agreement, dated as of June 8, 2006, as amended (the "Agreement"), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the "Trust") and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Transfer Agent Servicing Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add a fund; and WHEREAS, Section 12 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the exhibits and add the following series of Advisors Series Trust: Exhibit T, the fund and fees of Niemann Tactical Return Fund, is hereby added to the Agreement and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/ Douglas G. Hess By: /s/ Michael R. McVoy Printed Name: Douglas G. Hess Printed Name: Michael R. McVoy Title:President Title:Executive Vice President 1 Exhibit T to the Separate Series of the Advisors Series Trust Transfer Agent Servicing Name of Series Date Added Niemann Tactical Return Fund on or after February 26, 2010 Multiple Series Trust TRANSFER AGENT & SHAREHOLDER SERVICES ACCOUNT SERVICES FEE SCHEDULE at December, 2009 Annual Service Charges to the Fund* §Base Fee Per CUSIP$ /year §NSCC Level 3 Accounts $ /open account §No-Load Fund Accounts$ /open account §Load Fund Accounts$ /open account §Daily Accrual Fund Accounts$ /open account §Closed Accounts $ /closed account Activity Charges §Manual Shareholder Transaction$ /transaction §Omnibus Account Transaction$ /transaction §Correspondence $ /item §Telephone Calls $ /minute §Voice Response Calls$ /call Implementation Charges §First CUSIP$ /fund group setup §Subsequent CUSIPs$ /each additional CUSIP Out-Of-Pocket Expenses Including but not limited to telephone toll-free lines, call transfers, mailing, sorting and postage, stationery, envelopes, programming, service/data conversion, AML verification services, special reports, insurance, record retention, processing of literature fulfillment kits, microfilm, microfiche, proxies, proxy services, lost shareholder search, disaster recovery charges, ACH fees, Fed wire charges, NSCC charges, data communication and implementation charges, travel, and training. Additional Services Available but not included above are the following services- Expedited CUSIP setup, FAN Web shareholder e-commerce, Vision intermediary e-commerce, FAN Mail electronic data delivery, sales reporting data warehouse, investor e-mail services, literature fulfillment, lead conversion reporting, 12b-1 aging, Same Day Cash Flow System, and Short-Term Trader reporting. Fees are billed monthly. *Subject to annual CPI increase, Milwaukee MSA. Advisor’s Signature below acknowledges approval of the 5 pages of fee schedules on this Exhibit T. Niemann Capital Management Inc. By: /s/ Mark Peixoto Printed Name: Mark Peixoto Title:
